Fourth Court of Appeals
                                San Antonio, Texas
                                    November 3, 2014

                                   No. 04-14-00358-CV

              Juanita SPRUTE, M.D. and Jefferson Family Practice Associates,
                                      Appellants

                                             v.

                                    Arnold L. LEVEY,
                                        Appellee

                 From the 45th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-02406
                          Honorable Larry Noll, Judge Presiding


                                      ORDER
       Appellee and Cross-Appellant's Motion for Third Extension of Time to File Brief is
hereby GRANTED. Time is extended to December 1, 2014.




                                                  _________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of November, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court